DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The amended drawings dated Jan. 22, 2021 are accepted.
Allowable Subject Matter
Claims 1–10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over Kordas et al., US 6,604,694 (“Kordas”).
Claim 1 discloses a dust removing device for a bag filter.  The device comprises a compressed air pipe arranged horizontally and having a plurality of outlets formed to be spaced apparat to discharge compressed air; a first injector for amplifying the compressed air received from the compressed air pipe to inject the amplified air to the bag filter and a second injector arranged above the first injector on the same axis to be spaced apart from the first injector and amplifying the compressed air received from the compressed air pipe to inject the amplified air into the center of the first injector.  
The first injector includes a first doughnut-shaped body part having a first connection hole formed in its upper surface and connected to one of the outlets to receive the compressed air into the first body part; a first injection slit formed between a first guide and a second guide such that the first injection slit is formed in a circular shape along an inner circumferential surface of the first body part to inject the compressed air received through the first connection hole.  The first injector further comprises a first cylindrical induction pipe downwardly extending from the second guide to inject the amplified air vertically downwards when the compressed air is injected 
The second injector includes a second doughnut-shaped body part having a second connection hole formed in a lower surface of the second body part which is connected to another of the outlets to receive compressed air into the second body part.   The second injector further comprises a second injection slit formed between a third guide and a fourth guide such that the second injection slit is formed in a circular shape along the inner circumferential surface of the second doughnut-shaped body part to inject the compressed air received through the second connection hole. The second injector further comprises a second cylindrical induction pipe downwardly extending from the fourth guide to inject the amplified air containing ambient air vertically downwards when the compressed air is injected through the second injection slit.  The second injector further comprises a second curved Coanda face formed between the fourth guide and the second induction pipe.  
Kordas disclsoes a dust removing device (i.e., injector 1) for cleaning filters.  Kordas, Fig. 1, col. 3, ll. 51–64.  The dust removing device 1 comprises a compressed air pipe 2 arranged horizontally and having a plurality of outlets (the openings in pipe 2 accommodating inlets 6) spaced apart from each other to discharge compressed air.  Id.  The dust removing device 1 comprises a first injector (pre-chamber 5) for amplifying compressed air received from the pipe 1.  Id.  The first injector 5 includes a first doughnut-shaped body part (the body of pre-chamber 5) having a first connection hole (inlet 6) formed in its upper surface and connected to one of the outlets to receive the compressed air into the first body part.  Id.  The first injector 5 further comprises a first Id.  The first injector further comprises a first cylindrical induction pipe (the pipe that contains outlet 9) downwardly extending from the second guide to inject the amplified air vertically downwards when the compressed air is injected through the first injection slit.  Id.  The first injector further comprises a first curved Coanda face formed between the second guide and the first induction pipe (the profile of nozzle slot 8 which produces a strong edge flow 21 in accordance with the Coanda effect, id. at col. 4, ll. 60–67).  

    PNG
    media_image1.png
    853
    955
    media_image1.png
    Greyscale

Kordas differs from claim 1 at least because the reference does not disclose a second injector arranged above the first injector 5 on the same axis to be spaced apart 
Claims 2–9 are allowable because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776